Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6615 SUPERIOR INDUSTRIES INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) California 95-2594729 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7800 Woodley Avenue Van Nuys, California 91406 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (818) 781-4973 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Number of shares of $0.50 par value common stock outstanding as of July 27, 2008: TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statement of Shareholders’ Equity 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 - Controls and Procedures 19 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 21 Item 1A - Risk Factors 21 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 4 - Submission of Matters to a Vote of Security Holders 21 Item 6 - Exhibits 22 Signatures 23 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements Superior Industries International, Inc. Condensed Consolidated Statements of Operations (Thousands of dollars, except per share data) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended June 29, 2008 July 1, 2007 June 29, 2008 July 1, 2007 As Restated As Restated NET SALES $ 217,385 $ 255,217 $ 439,623 $ 500,092 Cost of sales 205,331 241,639 418,183 484,369 GROSS PROFIT 12,054 13,578 21,440 15,723 Selling, general and administrative expenses 6,900 9,037 13,110 15,952 INCOME (LOSS) FROM OPERATIONS 5,154 4,541 8,330 (229 ) Interest income, net 706 1,066 1,686 1,888 Other income (expense), net (1,464 ) (486 ) (1,906 ) 1,888 INCOME BEFORE INCOME TAXES AND EQUITY EARNINGS 4,396 5,121 8,110 3,547 Income tax benefit (provision) 79 (2,620 ) (2,541 ) 187 Equity in earnings of joint ventures 620 731 2,705 1,549 NET INCOME $ 5,095 $ 3,232 $ 8,274 $ 5,283 EARNINGS PER SHARE - BASIC $ 0.19 $ 0.12 $ 0.31 $ 0.20 EARNINGS PER SHARE - DILUTED $ 0.19 $ 0.12 $ 0.31 $ 0.20 DIVIDENDS DECLARED PER SHARE $ 0.16 $ 0.16 $ 0.32 $ 0.32 See notes to condensed consolidated financial statements. 1 Table of Contents Superior Industries International, Inc. Condensed Consolidated Balance Sheets (Thousands of dollars, except per share data) (Unaudited) June 29, 2008 December 30, 2007 ASSETS Current assets: Cash and cash equivalents $ 98,110 $ 106,769 Accounts receivable, net 149,811 125,704 Inventories, net 104,088 107,170 Income taxes receivable 2,021 6,677 Deferred income taxes 9,172 6,569 Other current assets 9,512 3,190 Total current assets 372,714 356,079 Property, plant and equipment, net 294,927 302,253 Investments 57,509 51,055 Noncurrent deferred income taxes 24,061 12,673 Other assets 6,770 7,862 Total assets $ 755,981 $ 729,922 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 41,160 $ 51,603 Accrued expenses 44,735 43,993 Total current liabilities 85,895 95,596 Noncurrent tax liabilities 60,804 62,223 Noncurrent deferred income taxes 23,598 - Executive retirement liabilities 21,589 21,530 Commitments and contingencies (Note 15) Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,658,940 shares (26,633,440 shares at December 30, 2007) 13,329 13,317 Additional paid-in capital 40,074 38,516 Accumulated other comprehensive loss (16,372) (28,578) Retained earnings 527,064 527,318 Total shareholders' equity 564,095 550,573 Total liabilities and shareholders' equity $ 755,981 $ 729,922 See notes to condensed consolidated financial statements. 2 Table of Contents Superior Industries International, Inc. Condensed Consolidated Statements of Cash Flows (Thousands of dollars) (Unaudited) Twenty-Six Weeks Ended June 29, 2008 July 1, 2007 NET CASH PROVIDED BY OPERATING ACTIVITIES $ 5,141 $ 39,007 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment (5,855) (29,417) Proceeds from sales of fixed assets 133 - Proceeds from a held-to-maturity security - 9,750 Proceeds from sale of available-for-sale securities - 4,927 NET CASH USED IN INVESTING ACTIVITIES (5,722) (14,740) CASH FLOWS FROM FINANCING ACTIVITIES: Cash dividends paid (8,528) (8,510) Stock options exercised 450 41 NET CASH USED IN FINANCING ACTIVITIES (8,078) (8,469) Net increase (decrease) in cash and cash equivalents (8,659) 15,798 Cash and cash equivalents at the beginning of the period 106,769 68,385 Cash and cash equivalents at the end of the period $ 98,110 $ 84,183 See notes to condensed consolidated financial statements. 3 Table of Contents Superior Industries International, Inc. Condensed Consolidated Statement of Shareholders’ Equity (Thousands of dollars, except per share data) (Unaudited) Accumulated Common Stock Additional Other Number of Paid-In Comprehensive Retained Shares Amount Capital Income (Loss) Earnings Total BALANCE AT DECEMBER 30, 2007 26,633,440 $ 13,317 $ 38,516 $ (28,578 ) $ 527,318 $ 550,573 Comprehensive income: Net income - 8,274 8,274 Other comprehensive income, net of tax: Foreign currency translation adjustment - - - 12,157 - 12,157 Net actuarial loss on pension obligation - - - 49 - 49 Total comprehensive income (a) 20,480 Stock-based compensation expense - - 1,208 - - 1,208 Stock options exercised 25,500 12 437 - - 449 Tax impact of stock options exercised - - (87 ) - - (87 ) Cash dividend declared ($0.32 per share) - (8,528 ) (8,528 ) BALANCE AT JUNE 29, 2008 26,658,940 $ 13,329 $ 40,074 $ (16,372 ) $ 527,064 $ 564,095 (a) Comprehensive income, net of tax was $6,019,000 for the twenty-six weeks ended July 1, 2007, which included: net income of $5,283,000, foreign currency translation adjustment gainof $2,235,000, a reclassification of realized gain on available-for-sale securities of $(1,498,000) and an unrealized loss on available-for-sale securities of $(1,000). See notes to condensed consolidated financial statements. 4 Table of Contents Superior Industries International, Inc. Notes to Condensed Consolidated Financial Statements June 29, 2008 (Unaudited) Note 1 – Nature of Operations Headquartered in Van Nuys, California, the principal business of Superior Industries International, Inc. (referred to herein as the “company”, “Superior” or in the first person notation “we,” “us” and “our”) is the design and manufacture of aluminum road wheels for sale to original equipment manufacturers (OEM). We are one of the largest suppliers of cast and forged aluminum wheels to the world’s leading automobile and light truck manufacturers, with wheel manufacturing operations in the United States, Mexico and Hungary. Ford Motor Company (Ford), General Motors Corporation (GM) and Chrysler LLC (Chrysler) together represented approximately 80 percent of our total wheel sales during the first two fiscal quarters of 2008 and 82 percent of annual wheel sales for the 2007 fiscal year. The loss of all or a substantial portion of our sales to Ford, GM or Chrysler would have a significant adverse impact on our financial results, unless the lost volume could be replaced. This risk is partially mitigated due to the long term relationships with these customers and the fact that our supply arrangements with them are generally for multi-year periods.However, situations such as the recent consumer shift away from SUVs and trucks to more fuel-efficient vehicles and continued global competitive pricing pressures may make it more difficult to maintain these long-term arrangements and there are no guarantees that similar arrangements could be negotiated in the future.We expect this recent shift to more fuel-efficient vehicles and the global competitive pricing pressures to continue in the foreseeable future.Including our 50 percent owned joint venture in Europe, we also manufacture aluminum wheels for Audi, BMW, Fiat, Jaguar, Land Rover, Mazda, Mercedes Benz, Mitsubishi, Nissan, Seat, Skoda, Subaru, Suzuki, Toyota, Volkswagen and Volvo. The availability and demand for aluminum wheels are subject to unpredictable factors, such as changes in the general economy, the automobile industry, gasoline prices and consumer interest rates. The raw materials used in producing our products are readily available and are obtained through numerous suppliers with whom we have established trade relations. Note 2 – Out-of-Period Adjustments During the second quarter of 2008, we identified errors totaling $1.3 million in the timing of recognition of revenues related to tooling reimbursement.Of this error, $1.0 million should have been recorded as an increase to the revenue line in the prior quarter and the remaining $0.3 million should have been recorded as an increase to the revenue line in the prior year.The second quarter of 2008 also included a $0.2 million expense for taxes other than income that should have been recorded in the first quarter of 2008.Management has concluded that the impact of these errors are not material to the consolidated financial statements for the thirteen and twenty-six week periods ended June 29, 2008, the thirteen-week period ended March 30, 2008, the estimated full year 2008 or for the fourth quarter and year ended December 31, 2007.As these errors are not material to the consolidated financial statements, the corrections have been recorded in the second quarter of 2008. Note 3 – Presentation of Condensed Consolidated Financial Statements As discussed in Exhibit 99.1 of our 2007 Annual Report on Form 10-K, we discovered during the preparation and review of our 2007 income tax provision that we had not properly reconciled our tax liabilities related to the differences between the net book basis and the net tax basis of our depreciable property, plant and equipment. As a result of completing the necessary reconciliations for each year since 2002, we identified errors that impacted our previously filed financial statements for the fiscal years 2003 through 2006 and our previously filed interim financial statements for those years and the first three quarters of 2007 related to our tax liabilities and our income tax provisions. During the fourth quarter of 2007, we also determined the cumulative impact of known differences in our accounting for our equity method investment in Suoftec Light Metal Products Production and Distribution, Ltd. (Suoftec) and our summary financial information presented for Suoftec, which we considered to be immaterial to any individual reporting period, required restatement.The errors relate to the quantification and recording of the adjustments to report the Suoftec earnings on the basis of accounting principles generally accepted in the United States of America (U.S. GAAP) versus on the Hungarian accounting rules followed by Suoftec.These differences principally relate to overhead cost capitalization into inventory and deferred income taxes on property, plant and equipment.The 2007 U.S. GAAP differences were immaterial to any one interim period and were recorded in the fourth quarter of 2007. 5 Table of Contents The following tables summarize the impact of the tax basis error corrections to our condensed consolidated statement of operations for the thirteen and twenty-six week periods ended July 1, 2007 and to our condensed consolidated balance sheet as of July 1, 2007 as previously presented in Exhibit 99.1 of our 2007 Annual Report on Form 10-K.There was no impact to our 2007 interim Net Cash provided by Operating Activities due to the correction of the above errors. (Thousands of dollars) For Thirteen Weeks Ended July 1, 2007 For Twenty-Six Weeks Ended July 1, 2007 As reported Adjustment As restated As reported Adjustment As restated Income tax (provision) benefit $ (2,817 ) $ 197 $ (2,620 ) $ (207 ) $ 394 $ 187 Net income $ 3,035 $ 197 $ 3,232 $ 4,889 $ 394 $ 5,283 Earnings per share: Basic $ 0.11 $ 0.01 $ 0.12 $ 0.18 $ 0.02 $ 0.20 Diluted $ 0.11 $ 0.01 $ 0.12 $ 0.18 $ 0.02 $ 0.20 July 1, 2007 As Reported Adjustments As Restated (Thousands of dollars) Income tax receivable $ 8,387 $ 1,027 $ 9,414 Investments $ 43,974 $ 502 $ 44,476 Noncurrent deferred tax asset, net $ 11,894 $ 1,801 $ 13,695 Accumulated other comprehensive loss $ (36,371 ) $ (22 ) $ (36,393 ) Retained earnings $ 530,415 $ 3,352 $ 533,767 During interim periods, we follow the accounting policies set forth in our 2007 Annual Report on Form 10-K and apply appropriate interim financial reporting standards for a fair statement of our operating results and financial position in conformity with U.S. GAAP as indicated below.Users of financial information produced for interim periods in 2008 are encouraged to read this Quarterly Report on Form 10-Q in conjunction with our consolidated financial statements and notes thereto filed with the Securities and Exchange Commission (SEC) in our 2007 Annual Report on Form 10-K. Interim financial reporting standards require us to make estimates that are based on assumptions regarding the outcome of future events and circumstances not known at that time, including the use of estimated effective tax rates.Inevitably, some assumptions will not materialize, unanticipated events or circumstances may occur which vary from those estimates and such variations may significantly affect our future results. Additionally, interim results may not be indicative of our annual results. We use a 4-4-5 convention for our fiscal quarters which are thirteen week periods generally ending on the last Sunday of each calendar quarter.We refer to these thirteen week fiscal periods as “quarters” throughout this report.The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the SEC’s requirements for Form 10-Q and contain all adjustments, of a normal and recurring nature, which are necessary for a fair statement of (i) the condensed consolidated statements of operations for the thirteen week periods ended June 29, 2008 and July 1, 2007, (ii) the condensed consolidated balance sheets at June 29, 2008 and December 30, 2007, (iii) the condensed consolidated statements of cash flows for the twenty-six week periods ended June 29, 2008 and July 1, 2007, and (iv) the condensed consolidated statement of shareholders’ equity for the twenty-six week period ended June 29, 2008. The condensed consolidated balance sheet as of December 30, 2007 was derived from our 2007 audited financial statements, but does not include all disclosures required by U.S. GAAP. Note 4 – Stock-Based Compensation We have an equity incentive plan that authorizes us to issue incentive and non-qualified stock options, as well as stock appreciation rights, restricted stock and performance units to our non-employee directors, officers,employees and consultants totaling up to 3.5 million shares of common stock. No more than 100,000 shares may be used under such plan as “full value” awards, which include restricted stock and performance units.It is our policy to issue shares from authorized but not issued shares upon the exercise of stock options.At June 29, 2008, there were 3.5 million shares available for future grants under this plan. Options are granted at not less than fair market value on the date of grant and expire no later than ten years after the date of grant.
